Citation Nr: 1746026	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-34 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for right ear hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ denied service connection claims for bilateral hearing loss and tinnitus.  In a March 2011 Notice of Disagreement, the Veteran disagreed with the denials of service connection for right ear hearing loss and tinnitus.  A Statement of the Case was subsequently issued in November 2013 and a timely substantive appeal was submitted in December 2013. 

The Veteran testified before the undersigned Veterans Law Judge in February 2017; a transcript of the proceeding is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks to establish entitlement to service connection for right ear hearing loss and tinnitus.  He reports close exposure to gunnery and tank fire as a track and wheel mechanic in-service.  During his hearing before the undersigned, he described being within 50 feet of daily, constant tank firing for two weeks at time, 8 to 12 hours a day, during an 8-month period. 

In pertinent part, the Veteran's October 9, 1968, pre-induction and enlistment examination and December 8, 1970, separation examinations are of record; both examinations contain audiogram findings.  The October 1968 pre-induction/enlistment audiogram clearly indicates that auditory thresholds were recorded using the American Standards Association (ASA) standard.  However, it is unclear whether the auditory thresholds notated on the December 8, 1970, separation examination were recorded using the standards set forth by the ASA or the International Standards Organization-American National Standards Institute (ISO-ANSI).  

When the standard used to measure hearing acuity is not clearly indicated, for Service Department audiograms conducted between January 1, 1967 and December 31, 1970, VA must consider the data under both ASA and ISO-ANSI standards, relying on the unit measurements most favorable to the Veteran's appeal.

In this case, converting the December 8, 1970, audiometric results from ASA to ISO units would demonstrate some degree of hearing loss in the right ear. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  The January 2011 VA examiner based his etiology opinion, in part, on the enlistment and separation audiometric findings which he noted to be "normal."  However, there is no indication that the examiner converted these results or otherwise considered the data under the ISO-ANSI standards.  The conversion of the audiometric findings from ASA units to ISO units may impact the opinion provided.  Accordingly, the Board must obtain an addendum opinion with consideration of the October 1968 and December 1970 examination audiometric findings converted from ASA units to ISO units. 

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the January 2011 VA examiner for an addendum opinion regarding the nature and etiology of the Veteran's right ear hearing loss and tinnitus.  The claims folder contents must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

If the January 2011 VA examiner is not available, the claims folder should be forwarded to a similarly qualified VA examiner.

The need for additional examination is left to the discretion of the VA examiner.

* The VA examiner should convert the October 1968 and December 1970 audiometric examination findings from ASA to ISO units.  The examiner is advised that if it is unclear which standards were used between January 1, 1967, and December 31, 1970, the data should be considered under both ASA and ISO-ANSI standards, whichever is more favorable to the Veteran. *

Additionally, the examiner should consider the Veteran's testimony that he was within 50 feet of daily, constant tank firing for two weeks at time, 8 to 12 hours a day, during an 8-month period during service.  

After this is accomplished, provide opinion on the following questions:

a) Whether it is at least as likely as not that the Veteran's in-service noise exposure caused any acoustic damage that has resulted in the right ear hearing disability that the Veteran now has?

b) Whether it is at least as likely as not that the Veteran's in-service noise exposure caused any acoustic damage that has resulted in the tinnitus that the Veteran now has?

The examiner should also consider the Veteran's lay statements regarding in-service and post-service noise exposure, the onset of his hearing loss, and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

2. Arrange for any further development indicated by the development ordered above.

3. Then review the record and readjudicate the claim on appeal.  If any remains denied, in whole or in part, issue an appropriate supplemental statement of the case and allow the Veteran and his representative the opportunity to respond before returning the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




